Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach, either alone or in combination, utilizing the host device to provide a user interface, to allow a user to select any of a first plurality of throttling control configurations of the data storage device corresponding to a first throttling operation and any of a second plurality of throttling control configurations of the data storage device corresponding to a second throttling operation different from the first throttling operation; and in response to the selection of said any of the first plurality of throttling control configurations and any of the second plurality of throttling control configurations by the user, utilizing the host device to send first throttling control information corresponding to said any of the first plurality of throttling control configurations and send second throttling control information corresponding to said any of the second plurality of throttling control configurations toward the data storage device, to perform the dynamic throttling control corresponding to the first throttling operation and corresponding to the second throttling operation concurrently on the data storage device during programming the NV memory, for limiting power consumption of the data storage device during programming the NV memory, wherein the throttling control information indicates performing the dynamic throttling control is required, as recited in claim 1 and similarly in claims 11, 15, and 20-22. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH G PATEL/Primary Examiner, Art Unit 2187